Order filed, October 9, 2020.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                       ____________

                                   NO. 01-20-00669-CV

                            HELEN MAYFIELD, Appellant

                                              V.

RICHARD WORTHEN AND COMERICA BANK, JOINTLY AND SEVERALLY,
                        Appellee


                        On Appeal from the 157th District Court
                                Harris County, Texas
                            Trial Court Case 2019-70163



                                          ORDER

       The reporter’s record in this case was due 08/5/2020. See Tex. R. App. P. 35.1.
On September 25, 2020, this court ordered the court reporter to file the record within 10
days. The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this appeal,
if any, within 10 days of the date of this order.
       The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c).



                                          PER CURIAM